Reynolds, J.
Appeal by the claimant from a decision of the Workmen’s Compensation Board denying claimant benefits on the grounds that there is no substantial evidence to support the board’s finding that claimant’s loss of earnings was attributable to a desire to partially withdraw from the labor market, rather than to a disability. It is undisputed that in November, 1950 claimant suffered a work connected disability which thereafter limited his ability to continue his employment as a truck driver. However, the employer transferred him to lighter work, primarily tying bundles of linen, at the same pay so that claimant suffered no reduction in wages. This arrangement continued until May of 1956 when claimant contends he was told by the employer that it could no longer pay him truck driver’s pay for the work he was performing. He asserts that the employer suggested he apply for social security benefits, for which he was then eligible, and offered him a part-time employment if he would do so. On the other hand there is evidence that claimant voluntarily decided to work half-days and apply for social security because by doing so he would have to work only half as much and yet would suffer only a $10 reduction in pay. The determination as to whether claimant’s decision was voluntary or compelled by the employer was thus factual and the board’s resolution of this factual issue cannot be disturbed since there is substantial evidence to support it. Decision affirmed, without costs. Gibson, P. J., Herlihy, Taylor and Hamm, JJ., concur.